Citation Nr: 1708532	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  12-03 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for an acquired psychiatric disability, to include a depressive disorder, to include as secondary to service connected chondromalacia of the right knee. 

4.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.

5.  Entitlement to a total disability rating based on individual unemployability due to service connected conditions (TDIU).




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to July 1983. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Regional Office (RO) in Houston, Texas of the Department of Veterans Affairs (VA).  

Historically, the Veteran was notified in February 1986 of a rating decision in January 1986 which granted service connection for chondromalacia of the right knee but denied service connection for left knee disability, including residuals of an in-service left knee injury.  The Veteran did not appeal.  Reopening of the claim for service connection for left knee disability was denied in March 1987.  Reopening was again denied in July 2005, of which the Veteran was notified in August 2005 but he did not appeal.  

The Veteran was notified in April 2008 of a rating decision that month which denied service connection for a depressive disorder, not otherwise specified (NOS), claimed as post-traumatic stress disorder (PTSD).  It was noted that while VA records reflected treatment for a diagnosed depressive disorder, the service records were negative for psychiatric disability, he had not been diagnosed with PTSD, and he had not provided any requested stressor information for possible verification.  That rating decision also denied reopening of the claim for service connection for left knee disability.  It was noted that VA records showed treatment for left knee disability but the opinion of a July 2007 VA examiner was that the current minimal degenerative joint disease (DJD) was due to his morbid obesity and minor age acquired DJD, and not due to anything that occurred during military service.  

A claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the Board has recharacterized the issue of entitlement to service connection for a psychiatric disability to the broader issue of entitlement to service connection for an acquired psychiatric disability, to include a depressive disorder.  

The April 2010 rating decision which is appealed found that while the Veteran complained of chest pain in 1981 and injured his ribs in 1982, a VA examiner had opined that these were not the cause of his current COPD.  Also, while he had some tension headaches during service a VA examiner had opined that his current headaches were unrelated to military service.  As to the application to reopen the claim for service connection for psychiatric disability, the rating decision addressed a new theory of entitlement de novo, i.e., not only was a depressive disorder not of service onset but, also, it was not aggravated by the service-connected right knee chondromalacia inasmuch as a VA examiner found that a dysthymic disorder was less likely related to service-connected right knee disability, as opposed to other matters.  As to the application to reopen the claim for service connection for left knee disability, the rating decision addressed a new theory of entitlement de novo, i.e., left knee disability was due to or aggravated by service-connected right knee disability.  It was found that this was sufficient to reopen that claim.  It was determined that a left knee disability was not of service onset and was not aggravated by the service-connected right knee chondromalacia inasmuch as an October 2009 VA examiner found that it was less likely than not that left knee disability was secondary to the service-connected right knee disability and was more likely than not due to his morbid obesity and activities in post service employment.  

The Veteran testified before a Decision Review Officer (DRO) in October 2011 and a transcript thereof is in the claim file.  He testified before the undersigned at a videoconference in March 2013, a transcript of which is contained within the Virtual VA file.  

In a January 2015 decision, the Board reopened and remanded the Veteran's claims for entitlement to an acquired psychiatric disability, to include depressive disorder and entitlement to service connection for a left knee disorder.  The Board further remanded the issues of entitlement to service connection for COPD and headaches as well as the claim for a rating in excess of 10 percent disabling for chrondromalacia of the right knee.  

During an April 2016 rating decision, the RO granted the Veteran's claim for entitlement to service connection for osteoarthritis of the left knee and assigned a 10 percent rating effective August 27, 2009.  This was a full grant of the benefits sought on appeal, the appeal as to this issue is terminated and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by a Veteran or reasonably raised by the record.  In the instant case, during the Veteran's various VA examinations, he asserted that he was no longer able to work construction, as he had for most of his career, due to his service-connected bilateral knee disabilities as well as his claimed breathing problems.  As such, the Board has taken jurisdiction over this issue and, as such, has included it on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  In this regard, while the majority of the evidence is located in the VBMS file, the Virtual VA file contains additional VA treatment records and a copy of the March 2013 Board hearing transcript.

The issues of entitlement to service connection for headaches and COPD and entitlement to a rating in excess of 10 percent for service connected chondromalacia of the right knee as well as TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

An acquired psychiatric disorder, to include depression, did not manifest in service, is not shown to be causally or etiologically related to any disease, injury, or incident during service and psychosis did not manifest within one year of service discharge, and is not caused or aggravated by service-connected chondromalacia of the right knee.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depression, to include as secondary to service-connected chondromalacia of the right knee, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated September, October and December 2009, sent prior to the initial unfavorable decision issued in April 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim on a direct and secondary basis as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

VA also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A.          § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service treatment, vocational rehabilitation and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in October 2009 and February 2016 in conjunction with the claim herein decided.  He has not alleged that such are inadequate for adjudication purposes.  Moreover, the Board finds that the examinations are adequate in order to decide the Veteran's service connection claim as they include interviews with the Veteran, reviews of the record, and full physical examinations, addressing the relevant criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's service connection claim and no further examinations are necessary.  

Finally, the Board finds that there was substantial compliance with its January 2015 remand directives as they pertain the issue herein decided.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008)(finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

In particular, the Board in January 2015 directed the AOJ to request, obtain and associate additional treatment records with the file and provide the Veteran with an additional VA examinations.  Thereafter, the AOJ scheduled the Veteran for a VA examinations which were conducted in February 2016.  Additional records were associated with the record in March and May 2015 and February and August 2016.  Accordingly, the Board finds that there has been substantial compliance with the January 2015 Board remand directives and, therefore, no further action is necessary.  See Stegall, supra; D'Aries, supra. 

38 C.F.R. § 3.103(c)(2) requires that a presiding official fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The duty to suggest overlooked evidence relates to situations "when the record is missing any evidence on [an] issue [material to substantiating the claim] or when the testimony at the hearing raises an issue for which there is no evidence in the record."  Leavey v. McDonald, No. 12-1883, slip op. at 11 (U.S. Vet. App. Nov. 14, 2014) (en banc) (citing Bryant, 23 Vet. App. at 496).  

The DRO hearing and the Board videoconference in this case focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  

Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  Also not required are the assessment of credibility and probative value of evidence to determine the missing elements for claim substantiation; mining the record for all latent issues; discussing what regulations are potentially applicable to all such issues, or an explanation of all possible routes to benefits.  Leavey v. McDonald, No. 12-1883, slip op. at 9 (U.S. Vet. App. Nov. 14, 2014) (en banc) (citing Bryant, 23 Vet. App. at 493). 

The framework for discussion at a hearing as to what element(s) are missing and what types of evidence would assist in claim substantiation will generally be relevant administrative-appeal and decisional documents, e.g., RO decisions, notice of disagreement (NOD), statement of the case (SOC), Substantive Appeal, and any Supplemental SOC (SSOC).  Leavey, slip op. at 9 (citing Bryant, 23 Vet. App. at 496).  If the hearing transcripts reflect an understanding of the outstanding issues material to claim substantiation, such that the clarity and completeness of the hearing record is assured, no more is required.  Leavey, slip op. at 11.  In this case, given the information furnished the Veteran in the VCAA letter, the rating decision appealed, and the February 2012 statement of the case (SOC), and the proceedings at the DRO hearing and the Board videoconference, the Board is satisfied that the obligations set forth at 38 C.F.R. § 3.103(c)(2) have been met.   

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)(strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)(remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Service Connection Claim

The Veteran asserts that his current acquired psychiatric disorder to include depression, is directly related to his active duty service or is secondary to his service-connected chondromalacia of the right knee.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include psychosis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303 (b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

The claimant bears the burden of presenting and supporting his or her claim for benefits.  38 U.S.C.A. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The-benefit-of-the-doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service treatment records are negative for complaints, treatments or diagnoses related to any acquired psychiatric disorder.  On the Veteran's June 1983 Report of Medical History (RMH), he reported "depression or excessive worry."  However, it was further explained that he was nervous over his chapter discharge for drug abuse.  

Post-service private treatment records reflect a diagnosis of depression and a history of attention deficit and hyperactive disorder.  In 1995 the Veteran was hospitalized for depression reporting that it was the result of a divorce and in 1997 the Veteran was hospitalized for depression which he reported was the result of a breakup in a relationship.  VA treatment records reflect that the Veteran presented in June 2003 with complaints of depression and was hospitalized for cannabis abuse.  It was noted that the Veteran continued to receive assistance with housing and job issues and depression treatment to May 2004, however the Veteran failed to report for appointments scheduled after May 2004.  Progress notes in November 2006 and June 2007 reflect that the Veteran had positive depression scores, but that he refused further follow-up treatment for depression.  In July 2009, the Veteran presented to the emergency room for psychiatric symptoms.  The Veteran was cleared by psychiatry however as he also presented with symptoms of acute or chronic dyspnea, he was admitted for treatment of his pulmonary disorder. 

During the October 2009 VA neuropsychiatric examination, the Veteran reported that he did not receive any mental health treatment while in the service other than for substance abuse.  The Veteran reported that he did suffer from some depression while in the military, when he was not able to stay in training but sent to Germany.  He reported that after he went to Germany, his girlfriend broke up with him and he became depressed.  After his discharge from the military, the Veteran reported that he attended some college and technical courses.  He further noted that he worked sporadically.  The Veteran reported that he was divorced and that he had a 19 year old son.  He reported that that was his only marriage and that he had no other children.  However, the examiner noted that this report differed considerably from previous histories that the Veteran had given.  In a June 2003 treatment note, the Veteran reported that he developed depression after his wife and daughter died in a motor vehicle accident in 1983.  An October 2007 note also reflects that the Veteran reported that he was a widower and that he had 5 additional children.  The Veteran was asked if bereavement was one of his problems to which he responded affirmatively. 

Upon examination, the examiner noted that the Veteran's mood was depressed and that he reported low energy and that his appetite and weight varied.  The Veteran reported that he felt hopeless and helpless as he was alone, could not get a job and had no money.  The Veteran reported trouble sleeping and nightmares.  Furthermore, the Veteran reported a history of panic attacks, specifically when he thought that a prior girlfriend was going to break up with him.  He reported that on such an occasion he suffered uncontrollable crying, chest pains, shortness of breath and would curl up into the fetal position.  The examiner found no evidence of PTSD, impulsivity, mania, psychosis or obsessive compulsive behaviors.  Mental status examination revealed that the Veteran was appropriately groomed, casually dressed, cooperative and made appropriate eye contact.  His thoughts were logical and goal directed with no evidence of hallucinations or delusions.  His mood was depressed but his affect was appropriate and he was oriented to person, place and time.  The examiner found that the Veteran suffered from dysthymic disorder which included his reported symptoms of depressed mood for more days than not and for at least 2 years, low energy, low self-esteem, and feelings of hopelessness.  The examiner found that the Veteran's condition was less likely as not caused by or a result of the chondromalacia of the right knee.  The examiner found that the Veteran had a chronic history of feelings of low self-esteem and depressed mood.  Furthermore, the examiner found that the Veteran did not report symptoms of dysthymic disorder related to the chonromalacia of the right knee, but that he reported depressed moods related to lost relationships, low self-esteem, and feelings of inadequacy related to employment and interpersonal relationships.  
During the February 2016 VA mental disorders disability benefits questionnaire (DBQ), the examiner diagnosed the Veteran with unspecified depressive disorder.  However, the examiner also found that the Veteran's symptoms appeared to remit when relationships were progressing satisfactorily.  The examiner found that the Veteran's condition caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  During the interview the Veteran reported that he suffered nightmares since an incident in service when he had to countermand a duress signal.  He reported that he did not trust the government and he feared the people in charge.  He reported that he was not violent but that he experienced a depressed mood daily and that his concentration was "off."  The examiner found that the Veteran did not have symptoms of panic disorder, mania, generalized anxiety disorder, obsessive-compulsive disorder or psychosis.  

Upon examination the examiner found that the Veteran was oriented to person, place and time and that he was appropriately dressed and groomed.  The examiner found that the Veterans mood, affect and thought process were all within normal limits and that his speech was clear, relevant and coherent.  The examiner found that the Veteran's acquired psychiatric disorder was not at least as likely as not incurred in or caused by his service.  Furthermore, the examiner found that the Veteran endorsed a history of depression related to relationship problems and substance abuse.  Furthermore, the examiner found that the Veteran's depression was not related to his service-connected right knee disability and that it was less likely than not that the Veteran service-connected right knee disability has aggravated, i.e., permanently increased in severity, his claimed psychiatric disability. 

During his March 2013 hearing, the Veteran provided testimony regarding his claimed acquired psychiatric disability.  He reported that his condition was more secondary to his physical issues rather than directly related to his service.  

The Board notes that the Veteran has a current diagnosis of depression.  Therefore, the first element of service connection is satisfied.  The Board must then consider the different theories of entitlement to service connection. 

First, the Board has considered whether service connection is warranted on a presumptive basis.  For the purposes of 38 C.F.R. § 3.309 (a), the term "psychosis" includes diagnoses of brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R.     § 3.384.  In this case, the Veteran has not been diagnosed with a psychiatric disorder deemed a psychosis for presumptive service connection purposes.  In any event, the Board finds no credible lay or medical evidence that the Veteran demonstrated psychotic behavior in service or within one year from service discharge.  As such, presumptive service connection is not warranted for psychosis as a chronic disease under 38 C.F.R. § 3.309 (a). 

The Board further observes that the Veteran, while reporting symptomology in service and thereafter, has also reported that an acquired psychiatric disorder was secondary to his physical conditions.  Moreover, the clinical evidence of record does not document complaints or treatments of a psychiatric disorder until 1995, approximately 12 years after service discharge.  This lengthy period without evidence of treatment tends to weigh against a finding of in-service onset.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Next the Board has considered direct service connection.  Although the Veteran reported depression on his June 1983 RMH, there was no indication of any treatment or diagnosis of such during his service.  In addition,  the February 2016 VA examiner specifically found that the Veteran's current acquired psychiatric disorder was not incurred in or caused by service.  The Board notes that there are no contrary medical opinions of record.  Furthermore, the Veteran testified at his Board hearing that he believed his condition was more secondary to his physical ailments rather than directly related to his service.

Moreover, with regard to the Veteran's theory that his acquired psychiatric disorder was either related to or aggravated by his service-connected chondromalacia of the right knee, both the February 2016 and the October 2009 VA examiners concluded that the Veteran's acquired psychiatric disorder, either dysthymic disorder or depression, was less likely than not caused by or a result of the chondromalacia of the right knee.  To the contrary, the Veteran had a chronic history of low self-esteem and depression.  The examiners found that the Veteran did not report symptoms related to his service connected right knee condition.  Furthermore, the February 2016 examiner found that medical records did not document any connection between the Veteran's psychiatric condition and his right knee condition and therefore that it was less likely than not that the Veteran's service-connected right knee disability aggravated his claimed psychiatric disability.  The Board notes that there are no contrary medical opinions of record. 

The Board notes that the Veteran has contended that his current acquired psychiatric disorder is related to his service connected right knee disability or possibly directly related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's acquired psychiatric disorder and any instance of his service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Here, while the Veteran is competent to describe the current manifestations of his acquired psychiatric disorder and to describe his in-service symptoms, the Board accords such statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the diagnosis of an acquired psychiatric disorder requires the administration and interpretation of specialized psychiatric testing and evaluation.  There is no indication that the Veteran possesses the requisite medical knowledge to perform such testing or interpret their results.  Furthermore, the Veteran has offered only conclusory statements regarding the relationship between his purported in-service psychiatric symptoms or his service-connected condition and his current acquired psychiatric disorder. 

Therefore, the Board finds that an acquired psychiatric disorder first manifested many years after service and is not shown to be causally or etiologically related to any disease, injury, or incident during service and was not caused or aggravated by the Veteran's service-connected chondromalacia of the right knee.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include depression to include as secondary to service connected chondromalacia of the right knee.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R.            § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder, to include depression, to include as secondary to service-connected chondromalacia of the right knee , is denied.



REMAND

The Board's review of the claims file reveals that additional RO action with regard to the claims for service connection for COPD and headaches and entitlement to a higher rating for service-connected chondromalacia of the right knee is warranted.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271.

COPD

The STRs show that in December 1979 the Veteran had a cough which was productive of phlegm.  An examination was normal.  In June 1980 he had nasal congestion and a productive cough.  The left side of his chest was sore.  The assessment was that he had a virus.  The next day the assessment was an acute upper respiratory infection (URI) but it was doubted that it was bacterial in nature.  In June 1981 he complained of left sided chest pain when breathing.  Also in that month he complained of right sided chest pain after someone jumped on his chest during training.  The assessment was a questionable bruised bone or a pulled muscle.

In July 1982 he complained of intercostal pain after being hit by a tree limb on his chest.  The assessment was a stone bruise of the intercostal area.  In October 1982 he had what was assessed to be either the flu or possible a URI.  In November 1982 there was an assessment of a URI.  In March 1982 he had sinus congestion, a cough and headaches.  The assessment was that he had a cold.  

The June 1983 examination for service discharge was negative and a chest X-ray was negative.  In an adjunct medical history questionnaire the Veteran reported, in part, having or having had pain or pressure in the chest; and a chronic cough.  It was also noted that he had tension headaches; he had a frequent cough, smoking one pack of cigarettes daily; and had pressure in his chest and abdomen after long bouts of coughing.  

A September 1995 VA outpatient treatment (VAOPT) record noted that the Veteran had asthma.  

On VA examination in October 2009 it was noted that the Veteran had recently been admitted for severe Pickwickian syndrome which required intubation and later a tracheostomy due to low "title volumes and high CO2 and low PO2."  He currently had a tracheostomy in place and was on O2 continuously.  (Pickwickian syndrome is a complex of obesity, somnolence, hypoventilation, and erythrocytosis, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 27th ed. Page1641.).

On VA respiratory examination in December 2009 the Veteran's claim file was reviewed.  It was noted that he had last worked in July 2009 due to breathing and leg problems.  He had a 30 pack year history of smoking, but had quit in 2009.  He also had a past history of polysubstance abuse.  It was reported that the onset of his COPD had been in 1995 and the initial manifestations were difficulty breathing.  The course since then had been intermittent with remissions.  He now continuously used O2, and used inhaled bronchodilators and inhaled anti-inflammatory medication, but he did not use steroids.  He had had a tracheostomy in July 2009 due to "OHS/OSA" and an inability to tolerate the use of a CPAP machine.  He had been hospitalized in 1995 or 1996 at the Southwest Memorial Hospital in Houston, Texas, for breathing difficulty and was told he had asthma.  During VA hospitalization in August 2009 in Houston, Texas, he had a tracheostomy due to "OHS/OSA" and an inability to tolerate the use of a CPAP machine.  

The Veteran had a positive history of a productive cough, wheezing, dyspnea, non-anginal chest pain, fever, anorexia, night sweats, hemoptysis, and asthma.  The examiner noted that the Veteran claimed he was struck in the ribs during service by a tree branch, resulting in his coughing up blood.  He initially reported that he had been hospitalized for this but then stated that he had not been hospitalized.  The STRs contained one brief note of July 22, 1982, stating that the Veteran was struck in the ribs while attempting to break a tree limb.  There was no reference to any respiratory symptoms or hemoptysis.  Apparently, the injury had not been felt to be serious enough to even need a chest X-ray.  He was diagnosed with a bruise of the intercostal area and was treated with an Ace wrap, heat pad, and light duty for 24 hours.  

On physical examination, the Veteran was 72 inches in height and weighed 326 lbs.  This represented a weight loss of more than 10 percent compared to his baseline weight.  He had decreased breath sounds.  There was no chest wall scarring and no deformity of the chest wall.  A review was undertaken of chest X-rays and pulmonary function testing, with the later revealing mild obstruction.  The diagnosis was mild COPD.  It was reported that he was unable to perform any exertional activities due to dyspnea.  It could not be determined how much of his symptoms were due to COPD versus obesity hyperventilation syndrome, deconditioning or his reported asthma without a resort to mere speculation.  The examiner stated that the overwhelming leading cause of COPD was tobacco use.  The STRs revealed that the Veteran's rib injury was a simple bruise/contusion.  This was not the type of injury which would have any prolonged residual problems.  There was no known association between rib contusions and later development of COPD.  The Veteran's COPD was less likely as not caused by the chest injury during service.  It was again noted that he was not currently employed due to breathing problems and his legs.  

At the October 2011 DRO hearing the Veteran testified that he now used bottled oxygen and that he had had an in-service injury to his ribs.  Page 9.  A tree limb had struck his chest during service and had caused him to cough up blood and a week or two later medical evaluators had heard wheezing in his chest, which he had continued to have.  Pages 9 and 10.  He had first been diagnosed with COPD about 10 years ago by either VA or at "Kelsey-Seybold."  He had had a tracheotomy due to COPD.  

Headaches

The STRs show that in July 1981 he complained of fatigue, dizziness, and he reported having had temporal headaches frequently over the past 2 years.  The assessment was that his symptoms were of unknown etiology.  In August 1981 he was given Fiornal for tension headaches.  

The June 1983 examination for service discharge was negative.  In an adjunct medical history questionnaire the Veteran reported having or having had frequent or severe headaches.  It was further noted that he had tension headaches.  
On VA neurology examination in March 2010 the Veteran's claim file and medical records were reviewed.  He reported that since 1979 he had had intermittent headaches in the temporal area which radiated to the back of his neck.  He reported that the pain was constant, and never went away.  He was sensitive to light and abrupt, loud noise.  He reported that he did not take anything for the headache but had learned to live with the pain.  His attacks were not prostrating and during them ordinary activity was possible.  After a neurological examination, the diagnosis was constant chronic headaches, but it was again noted that he complained of having intermittent headaches since 1979.  He had been diagnosed with tension headaches in November 1980.  The examiner concluded that the headaches were not caused by or the result of military service.  

At the October 2011 DRO hearing the Veteran testified that he had headaches during service but did not recall if they were diagnosed as tension or migraine headaches.  He had been prescribed medication during service for headaches and he had continued to have headaches since service.  Also, there was information from "Kelsey-Seybold" and the service representative indicated that an authorization to obtain such evidence would be submitted.  Page 9.  

In a January 2012 addendum, the March 2010 VA examiner stated that the claim file was again reviewed.  It was noted that the VA electronic treatment records showed that the Veteran had been followed up since 1995 but showed no records of headaches.  It was not state that "[t]his is subjective.  Therefore it is not caused or result of one time diagnosis [sic] of Tension headache in service in 1983."  

Gas or Chemical Exposure

At the March 2013 Board videoconference hearing the Veteran testified that he believed that his claimed headaches and COPD might be due to what he believed had been exposure to gas or chemicals from the nuclear warheads of Pershing missiles, but he was unsure of the nature of gas.  The undersigned noted that the opinions on file as to the claims for service connection for headaches and COPD had not addressed this aspect or theory of entitlement.  Page 12.  

After the Veteran's March 2013 hearing and in accordance with the January 2015 Board remand, the RO attempted to verify the Veteran's exposure to gas or chemicals from the nuclear warheads of a Pershing missile.  However, their attempts failed to clarify the issue.  Therefore on remand, additional efforts should be made to verify the Veteran's exposure.  The RO should contact the Joint Services Records Research Center (JSRRC) to attempt to include all relevant records that may reflect whether the Veteran was exposed to chemicals or gas.  A formal finding should be made and associated with the claims file. 

In Gagne v. McDonald, 27 Vet.App. 397, 403 (2015), the United States Court of Appeals for Veterans Claims (Court) held that VA was, at minimum, obligated to submit multiple requests to the JSRRC, covering the relevant time window in 60-day increments.  The Court explained that VA's duty to assist is not bound by the JSRRC's 60-day requirement and the fact that multiple record searches may burden JSRRC employees does not make VA's efforts to obtain the required information futile.

If the Veteran's exposure is corroborated, the appropriate steps should be taken to obtain addendum opinions addressing whether it is as likely as not that any such exposure caused or resulted in his development of headaches or COPD, or both.  

Right knee

Post-service VA and private treatment records reflect the Veteran's complaints of right knee pain for which he was given oral medication. 

During a June 2008 VA examination, the Veteran reported that he got intermittent swelling with pain, a sense of giving way and that he had fallen in the past.  He reported no treatment since discharge other than some anti-inflammatory medications.  He reported that he used no braces or other aids.  He noted that his knee swelled 3-4 times a year mainly with sudden weather changes and that he could walk about 200 feet without stopping.  He reported that his knee would occasionally lock in extension and then pops.  He reported no surgeries or hospitalization for his knee.  He reported no flare-ups or incapacitating events. 

Upon examination, the examiner noted that the Veteran was a morbidly obese male who became short of breath removing his shoes.  Examination of the knee revealed no obvious deformity, no effusion, quads were equal with good tone and a slow non- antalgic gait.  The Veteran's knee was stable to varus valgus stress testing both on extension and 30 degrees of flexion with a negative Lachman test, anterior and posterior drawer tests and McMurray's test.  The examiner found no posterior masses but did note a positive patellar grind.  Range of motion testing revealed flexion of 0 to 125 degrees both active, passive and against resistance.  Range of motion was limited by body habitus and not by pain, fatigue, weakness, or in coordination with repetitive motion.  The examiner found evidence of crepitus with range of motion and moderate difficulty getting in and out of a chair.  X-ray evidence showed that the right knee bones were intact and well aligned.  The examiner found degenerative changes suggestive of fibrous dysplasia in the proximal tibia which was unchanged from previous examinations.  The examiner diagnosed mild degenerative changes which were significantly aggravated by the Veteran's obesity.  The examiner noted that the Veteran had minimal symptoms or complaints regarding his right knee and that most of the Veteran's problems were related to his left knee.  The examiner noted that the Veteran last worked in construction and welding. 

During the February 2016 VA knee and lower leg conditions DBQ, the examiner diagnosed the Veteran with knee joint osteoarthritis.  The Veteran reported pain with walking and standing but no radiating pain.  He reported constant flare-ups which caused his pain and his legs to give out.  He reported that his knee would swell when standing, exercising or riding a bike and that he had difficulty kneeling or squatting. 

Upon examination, range of motion testing revealed flexion of 0 to 130 degrees and extension of 130 to 0 degrees.  The examiner found that the range of motion did not contribute to functional loss.  The examiner found evidence of pain with weight bearing and crepitus but no evidence of localized tenderness.  The examiner found no additional functional loss after repetitive use testing.  The examiner found no increased pain, weakness, fatigability or incoordination with repeat testing.  In addition, the examiner found that pain, weakness, fatigability and incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength testing was normal and the examiner found no evidence of muscle atrophy.  The examiner found no ankylosis and joint stability testing was all normal.  The examiner found no history of recurrent subluxation, lateral instability, or recurrent effusion.  Anterior stability, posterior stability, medial instability and lateral instability testing was all normal.  The examiner found that the Veteran did not nor had he ever had recurrent patellar dislocation, shin splints (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  The examiner found no evidence of any meniscal conditions nor any evidence of surgery or surgical or other related scars.  The examiner noted that the Veteran had undergone imaging studies which revealed degenerative or traumatic arthritis but no fracture or dislocation.  The examiner noted that the Veteran was not working but had last worked in construction but that he was unable to continue due to his tracheotomy. 

During the March 2013 hearing, the Veteran testified that his knee would lock and he had fallen three times in the last year.  He noted constant swelling and that it was difficult for him to bend down or get in and out of a chair.  He testified that he had to constantly use a cane to walk and keep his balance.  The Veteran reported that he was given medication for his knee primarily anti-inflammatory medications as the doctors would not give him anything for severe pain.  He testified that he was told that within the next five years he would need knee replacement surgeries for both of his knees. 

The Board notes that during the Veteran' s most recent VA examination in February 2016, the examiner failed to determine the Veteran's range of motion in active and passive motion as well as weight-bearing and non-weight bearing.  Therefore, upon remand, a new examination must be conducted so that that range of motion testing can be conducted pursuant to a recent decision issued by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  The new examination should include specific findings regarding the Veteran's range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  Regarding the Court's further ruling that the Veteran's "normal" joint should be tested for comparison to the service-connected joint, the Board notes that the Veteran is service-connected for osteoarthritis of his left knee, and, as such, there is not a "normal" paired joint that can be measured as a point of comparison.

TDIU

The Board notes that the Veteran has not specifically claimed entitlement to a TDIU, however as previously noted the Court in Rice found that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Veteran has alleged that he is unemployable due to his legs and breathing problems.  Therefore, the Board finds that the claim of entitlement to a TDIU is inextricably intertwined with the claim for a higher rating for service-connected chondromalacia of the right knee and the claim for service connection for COPD which are being remanded and, as a result, consideration of the TDIU claim is deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Finally, on remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional VA or private treatment records from providers who treated him for his claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  Ask the Veteran to confirm the dates, locations, and circumstances of his reported exposure to gas and chemicals.  Based on his response, inquiries should be made to all appropriate sources, including the JSRRC, to verify the reported exposure.  Per the explanation above, the AOJ must ensure that the entire period for which exposure is identified is covered by the inquiries, submitting multiple 60-day requests to JSRRC if necessary.  The AOJ should issue a formal finding documenting the scope of the inquiry, the steps taken, and the ultimate findings.

3.  Then, if the development sought above produces new evidence pertaining to corroborating the Veteran's claimed exposure to gas or chemicals from the nuclear warheads of a Pershing missile, arrange for the Veteran to undergo appropriate VA examinations to determine whether it is as likely as not that any such exposure caused or resulted in his development of headaches or COPD, or both.  

4.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected right knee disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify the nature and severity of all manifestations of the Veteran's right knee disorder.  The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's right knee disorder on his daily activities and employability.

The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.

In doing so, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the right knee throughout the time period of the claim.  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and non-weight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why this is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.  
In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

5.  The Veteran is hereby informed that it is his responsibility to report for any examination which is scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

6.  Following the completion to the extent possible of the development requested above, the RO should readjudicate the claims.

If the claims remain denied, the Veteran should be provided a Supplemental SOC (SSOC) and afforded the appropriate period of time to response.





	(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


